Citation Nr: 0814933	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted entitlement to service connection for 
PTSD, assigning a 30 percent evaluation with an effective 
date of August 31, 2005, and denied entitlement to service 
connection for a skin disorder (claimed as jungle rot). 

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in May 2007.  A transcript of 
the hearing is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal.   In a subsequent statement of the 
case (SOC), the RO found that although evidence submitted by 
the veteran after the rating decision on appeal was issued 
was new, it was not material. 

The issues of entitlement to service connection for a skin 
disorder and an initial evaluation in excess of 30 percent 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
skin disorder in July 2004.  The appellant received timely 
notice of the determination but did not appeal, and that 
decision is now final.

2.  Evidence received since the July 2004 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a skin disorder. 


CONCLUSION OF LAW

New and material evidence has been received since the July 
2004 rating decision, and the claim of entitlement to service 
connection for a skin disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim to reopen service connection for a skin 
disorder based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The veteran filed a claim to reopen his claim for service for 
a skin disorder in August 2005.  In December 2005, the RO 
denied the claim finding that the veteran had not submitted 
new and material evidence to reopen the claim.  The veteran 
submitted evidence that was received by the RO in February 
2006, and in January 2007 the RO issued a SOC finding that 
the evidence was new, but not material.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied entitlement to service connection 
for a skin disorder in a July 2004 rating decision on the 
basis that the evidence of record did not show that the 
veteran's current skin problems, which included only two 
thickened, yellowed toe nails on his right foot, were due to 
his military service.  The veteran did not appeal this 
decision; so it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103 (2007).

Evidence considered at the time of the July 2004 rating 
decision includes the veteran's service medical records, 
service personnel records, a VA Agent Orange Registry 
Examination dated in March 2004, and a VA examination dated 
in June 2004.  The latter notes that the veteran's skin was 
intact, with 0 percent of his skin having signs of a skin 
disorder, but that his right foot had two toes with 
thickened, yellowed nails.

Evidence submitted since the July 2004 rating decision 
includes private medical treatment records dated in September 
and October 2005, which note an assessment of likely tinea, 
hypertophic toenails, a positive DTM, and onychomychosis.  
The September and October 2005 medical records are new 
because they are not duplicative of evidence considered by 
the RO at the time of the July 2004 rating decision.

The September and October 2005 medical records also 
established a diagnosis of several possible skin disorders 
that differ from those established by the June 2004 VA 
examination, and thus they clearly relate to the 
unestablished fact of whether the veteran has a current skin 
disorder as required by 38 C.F.R. § 3.303 (2007).  Likewise, 
the newly submitted medical evidence is not cumulative or 
redundant of existing evidence, and presents a reasonable 
possibility of substantiating the claim.  Thus, it is new and 
material evidence and reopening the claim to entitlement to 
service connection for a skin disorder is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a skin 
disorder, to this extent only the claim, is granted.                                                                 


REMAND

I.  Service Connection for a Skin Disorder 

At his hearing the veteran testified that he developed a skin 
disorder in Vietnam and that he has had the condition since 
he left service.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Private medical treatment records dated in September and 
October 2005 indicate that the veteran was assessed with 
likely tinea, hypertophic toenails, a positive DTM, and 
onychomychosis.  A VA examination dated in June 2004 notes 
two thickened, yellowed toenails on the veteran's right foot.

Service medical records (SMRs) do not indicate that the 
veteran had any complaints of, or treatment for, any type of 
skin disorder during service, however during his hearing the 
veteran credibly testified that he developed a skin disorder 
related to his feet, which he previously characterized as 
jungle rot, during service. 

In March 1970, the veteran was given a VA examination for his 
claimed skin disorder.  The examiner found that the veteran 
had a history of jungle rot, but that he had no skin, 
including skin on his feet, with signs of a skin disorder.  
The examiner did note two thickened, yellowed toenails on the 
veteran's right foot.  However, no opinion was expressed 
concerning whether the veteran's claimed in-service skin 
disorder was related to his thickened, yellowed toenails.

The current record contains competent medical evidence of 
current skin disorder, credible testimony concerning an in-
service disease or injury, and an indication that the 
veteran's current skin disorder may be associated with an in-
service disease or injury in the form of the veteran's 
claimed continuity of symptomatology.  However, because there 
is insufficient medical evidence for the Board to decide the 
veteran's claim, a VA medical examination must be provided.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

II.  Initial Evaluation in Excess of 30 percent for PTSD

The veteran seeks an initial evaluation in excess of 30 
percent for PTSD.

VA's duty to assist a claimant includes obtaining medical 
records and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2006).

The veteran testified at his May 2007 hearing that his PTSD 
disability had worsened since his last VA examination in 
October 2005.  Hence, a new medical examination is needed 
prior to appellate review.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current skin disorder, 
including those skin disorders related to 
the veteran's feet or toenails.  The 
examiner should conduct a thorough 
examination of the veteran's skin and 
diagnose any disabilities found.  As to 
each disability identified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disability is related to, or first 
manifested during, military service.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  The examiner should note the 
veteran's credible testimony concerning 
the development of a skin disorder in-
service.  A rationale for all medical 
opinions must be provided.

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
determining the current severity of the 
veteran's service-connected PTSD 
disability.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  The examiner should note the 
veteran's credible testimony concerning 
his claimed suicide attempt in 1976.  A 
rationale for all medical opinions must be 
provided. 

3.  Thereafter, any additional development 
needed should be accomplished and the 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


